DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 8
	“the spoken natural” should be changed to: -- the natural --
2.	 In Claim 1, line 11
“the intent” should be changed to: -- the analyzed intent --
3.	 In Claim 4, line 4
“the intent” should be changed to: -- the analyzed intent --



Response to Amendment
	This office action is responsive to the applicant’s remarks received January 19, 2022. Claims 1-20 have been fully considered and are persuasive.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed January 19, 2022. Claims 1-20 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify a system and method for digital content development using a natural language interface.
The closest prior art made of record is Frazzingaro et al. (US 20180329957 A1) and Koenig et al. (US 20130138424 A1).

The cited reference (Koenig) teaches detecting symbolic activity within a given environment using a context-dependent grammar. In response to receiving sets of input data corresponding to one or more input modalities, a context-aware interactive system processes a model associated with interpreting the symbolic activity using context data for the given environment. Based on the model, related sets of input data are determined. The context-aware interactive system uses the input data to interpret user intent with respect to the input and thereby, identify one or more commands for a target output mechanism.
The cited references fail to disclose obtaining a natural language instruction; interpreting the natural language instruction to obtain a machine interpretation of the natural language instruction; analyzing the machine interpretation of the natural language instruction to obtain an intent of the natural language instruction; determining an actionable command comprising a scripted command of a native scripting language of a first digital manipulation tool adapted to cause a digital manipulation tool to digitally manipulate a content item according to the intent of the natural language instruction, to obtain a manipulated content item; and providing the actionable Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677